DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 07/14/2022.
Claims 1-18 remain pending in the application with claims 17-18 are withdrawn from consideration.

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-16 in the reply filed on 07/14/2022 is acknowledged.

Claim Rejections - 35 USC § 112
Claims 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, the claim recites the distance between the first sharp tooth and a second sharp tooth on the same first planar member is less than a thickness of the solar module frame flange, which renders the claim as indefinite because it is unclear as to whether the claimed distance has any utility in the claimed invention.  It is believed that the claimed limitation was mistakenly written because the specification states the distance between the first sharp tooth on the first planar member and a second sharp tooth on the second planar member is less than the thickness of a solar module frame flange in order for the first and second planar member of the u-shaped spring grip to grip the solar module frame flange.  This is seen in fig. 7 and paragraph [0018] of the specification.  Furthermore, the originally filed disclosure only discloses one tooth 203 on the first planar member that works with the second tooth 202 on the second planar member for gripping the solar module frame flange.
Regarding claim 16, like the limitation of claim 15, the claimed clamping force between the first and second teeth on the first planar member renders the claim indefinite because the teeth on the same planar member cannot exert the clamping force for they are planar relative to one another.  It is believed claim 16 was incorrectly written and the claimed second tooth should be on the second planar member in order for it to provide the clamping force along with the first tooth on the first planar member.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5 and 7-16 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Rossi (US 2018/0091091).
Addressing claims 1 and 8, Rossi discloses a bond jumper 130, for providing an electrical bond path between two solar modules (figs. 4-6), the bond jumper comprising:
	a first u-shaped spring grip 140 comprising at least:
	a first planar member 145 comprising at least:
		a first sharp tooth 146; and
		a first lip (fig. 5);
	a second planar member 143;
	a first curved member 141 connecting the first planar member and the second planar member (fig. 6);
	a second u-shaped spring grip 150; and
	an s-shaped body 160 connecting the first and second u-shaped spring grips (fig. 5).

Addressing claim 2, fig. 5 shows the second planar member 143 comprising second and third 148 sharp teeth and a second lip.

Addressing claim 4, please see fig. 5 that shows the second u-shaped spring grip 150 having the claimed structures.

Addressing claim 5, paragraph [0048] discloses the teeth are designed as surface-disrupting elements that cut through the surface material on the frame in order to establish electrical connection.

Addressing claim 7, please see fig. 4.

Addressing claim 9, fig. 9 shows the body includes a plurality of straight segments that satisfy the limitation of current claim.

Addressing claims 10-11, paragraph [0050] discloses the bond jumper is made of aluminum and is formed from one sheet of aluminum material that has substantial uniform thickness.

Addressing claim 12, the limitation is drawn to the method of forming the bond jumper and the apparatus for carrying out the method of forming the bond jumper that do not structurally differentiate the claimed bond jumper from that of the prior art.

Addressing claim 13, figs. 5 and 9 show the body includes design along its side that corresponds to the claimed certification marks because the claim does not recite any structure associated with the certification mark that structurally differentiates the claimed bond jumper from that of the prior art.

Addressing claim 14, fig. 6 shows the first and second spring grips are on the same side of the body.

Addressing claims 15-16, Rossi discloses the first sharp tooth on the first planar member and second sharp tooth on the first planar member and the limitation “a distance between the first sharp tooth and a second sharp tooth on the first planar member is less than a thickness of a solar module frame flange” of claim 15 and “a clamping force between the first sharp tooth and a second sharp tooth on the first planar member is sufficient to pierce a coating on a solar module frame flange” of claim 16 are implicitly disclosed by Rothschild in order for the first and second teeth to grip the solar module frame flange as well as penetrating the protective coating of the solar module frame flange to establish the required electrical connection.

Claim(s) 1-2, 4-7, 9-12 and 14-16 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Rothschild (US 2019/0154306).
Addressing claims 1, 6-7 and 9, Rothschild discloses a bond jumper 100, for providing an electrical bond path between two solar modules (fig. 4), the bond jumper comprising:
	a first U-shaped spring grip 124 comprising at least:
a first planar member (the planar upper member having teeth 130 and 125) comprising at least:
	a first sharp tooth 130; and
	a first lip (the slanted section that leads to the teeth 125 corresponds to the claimed first lip);
a second planar member (the planar lower member having teeth 135 and 140);
a first curved member connecting the first and second planar members (fig. 1);
		a second u-shaped spring grip 122; and
		a body 110 connecting the first and second u-shaped spring grips 122 and 24.

Addressing claim 2, fig. 1 shows the planar lower member or the claimed second planar member comprising a second sharp tooth 140; a third sharp tooth 135 and a second lip (the section leading to the tooth 140 is the claimed second lip).

Addressing claim 4, please see fig. 1 regarding the third and fourth planar members of the second u-shaped spring grip.

Addressing claim 5, the Abstract discloses the teeth are designed to penetrate or pierce a protected surface of the solar panel modules.

Addressing claims 10-11, fig. 1 shows the bond jumper is made from one sheet of aluminum material, which satisfies the limitations of current claims.

Addressing claim 12, the limitation is drawn to the method of forming the bond jumper and the apparatus for carrying out the method of forming the bond jumper that do not structurally differentiate the claimed bond jumper from that of the prior art.

Addressing claim 14, fig. 1 shows the first and second spring grips are on the same side of the body.

Addressing claims 15-16, Rothschild discloses the first sharp tooth 130 on the first planar member and second sharp tooth 125 on the first planar member and the limitation “a distance between the first sharp tooth and a second sharp tooth on the first planar member is less than a thickness of a solar module frame flange” of claim 15 and “a clamping force between the first sharp tooth and a second sharp tooth on the first planar member is sufficient to pierce a coating on a solar module frame flange” of claim 16 are implicitly disclosed by Rothschild in order for the first and second teeth to grip the solar module frame flange as well as penetrating the protective coating of the solar module frame flange to establish the required electrical connection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rossi (US 2018/0091091) in view of Magno et al. (US 2014/0154908).
Addressing claim 3, Rothschild is silent regarding the curved member comprises a relief cut between the first planar member and the second planar member.

Magno discloses a bond jumper for photovoltaic modules similarly to that of Rothschild; wherein, the curve member connecting the first and second planar members includes a relief cut 455 (fig. 2, [0019]).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the curved member with Rossi with the relief cut disclosed by Magno in order to strengthened rigidity to the planar surfaces and the curved surface (Magno, [0019]).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothschild (US 2019/0154306) in view of Magno et al. (US 2014/0154908).
Addressing claim 3, Rothschild is silent regarding the curved member comprises a relief cut between the first planar member and the second planar member.

Magno discloses a bond jumper for photovoltaic modules similarly to that of Rothschild; wherein, the curve member connecting the first and second planar members includes a relief cut 455 (fig. 2, [0019]).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the curved member with Rothschild with the relief cut disclosed by Magno in order to strengthened rigidity to the planar surfaces and the curved surface (Magno, [0019]).

Claim(s) 8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothschild (US 2019/0154306) in view of Rossi (US 2018/0091091).
Addressing claims 8 and 13, Rothschild is silent regarding the limitation of current claims.

Rossi discloses the body for connecting the first and second spring grips of a bond jumper is s-shaped (fig. 5).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the body of Rothschild to have the s-shaped configuration disclosed by Rossi in order to improve the flexibility of the bond jumper to accommodate any misalignment or offset between the first and second PV modules (Rossi, [0051]).  Additionally, the unique shape of the body corresponds to the claimed certification mark on at least one side of the body because the claim does not specifically recite any structures associated with the certification mark to structurally differentiate it from that of the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        08/06/2022